Exhibit 10.2

 

October 3, 2016    LOGO [g266940dsp3.jpg]

James H. Erlinger III

6213 Carlyle Drive

Raleigh, NC 27614

Dear Jim,

We are very pleased you will continue to be the Executive Vice President,
General Counsel of Quintiles IMS Holdings, Inc., the successor company to
Quintiles Transnational Holdings Inc. (the “Company”). Your employment is
currently subject to the terms and conditions set forth in your employment
agreement with Quintiles Transnational Corp., dated November 1, 2012, and will
continue to be subject to the terms and conditions of such agreement, except as
modified below. The terms of this letter will become effective upon the closing
of the Quintiles IMS Health merger and the approval of the compensation
committee of the Quintiles IMS Holdings, Inc. board (the “Committee”).

In consideration of your services, you will continue to be paid a base salary of
$475,000 per year, subject to annual review concurrent with the annual review
cycle then in effect at the Company. Your annual incentive target will be 75% of
your base salary, subject to the terms and conditions of the Annual Incentive
Plan (or such successor or additional plans, the “AIP”). Actual payments will be
determined based on applicable performance goals, subject to the terms and
conditions set forth in the AIP. You will also be eligible to receive an annual
equity award commensurate with amounts, terms and conditions applicable to
similarly situated executive officers of the Company, subject to the applicable
terms, conditions and eligibility requirements of the Company’s equity plans and
programs, as they may exist from time to time, and the approval of the
Committee.

In addition, if you elect to terminate your employment by retirement at any time
after reaching age sixty (60) (the “Retirement Date”), then any of your unvested
equity awards that have been outstanding for at least one year prior to your
Retirement shall fully vest; provided that any unvested equity awards that are
subject to performance-based vesting criteria for which the performance period
has not been completed shall vest at the higher of (x) the actual performance
achieved for the applicable performance period as of the Retirement Date as
determined using a reasonable method to make such calculation as determined by
the Company in its sole discretion or (y) the target performance level for the
applicable performance period.

To the extent the terms and conditions in this letter differ from your current
role and employment with Quintiles, you consent to these changes. You agree that
none of these changes will constitute grounds for “good reason” under, or a
material breach of, (a) your employment agreement with Quintiles, (b) the
Quintiles Change in Control Severance Plan (“Plan”), or (c) any similar
agreement, plan or policy with Quintiles of any of its affiliates; including
without limitation by reason of the following: change in position, change in
title, change in duties, responsibilities or authority, change in reporting
relationship or relocation of your principal place of employment. Except as set
forth herein, you shall continue to be eligible to participate in the Plan, in
accordance with its terms as of the date of this letter, with respect to the
Quintiles IMS Health merger, for a period of two (2) years following the closing
of the merger.

 

1 of 2



--------------------------------------------------------------------------------

We eagerly await your acceptance in writing and look forward to working with you
in this role, where we are confident you will find enormous opportunity for
growth and development.

Best regards,

 

/s/ Ari Bousbib

Ari Bousbib

Chairman & CEO, IMS Health Holdings, Inc.

 

/s/ Tom Pike

Tom Pike

CEO, Quintiles Transnational Holdings Inc.

I have read, understood and accept the terms and conditions of this letter.

 

/s/ James H. Erlinger III

James H. Erlinger III

EVP, General Counsel

 

2 of 2